DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh et al. (US 2014/0127549 A1).
In regards to claim 1, Roh discloses, in figure 1, a battery system (50), comprising at least one series circuit (Fig. 4; 200), wherein the series circuit comprises a pouch battery (Fig. 4; 202 includes two pouch-shaped battery cells 11 and 12) and at least one first cell (Fig. 4; 203) connected to the pouch battery in series (Par 0061-0064), the first cell (Fig. 4; 203) comprises a current interrupt device (Fig. 1; 60 BMS); the current interrupt device of the first cell is configured to interrupt an internal current of the first cell when at least one of the pouch battery and the first cell is abnormal (Par 0008-0011); wherein the pouch battery (Fig. 4; 202) and the first cell (Fig. 4; 203) are different (Par 0064; 202 includes two pouch-shaped battery cells 11 and 12 as shown in figure 2). 
In regards to claim 2, Roh discloses, in figure 4, the battery system according to claim 1, wherein the series circuit (200) comprises a plurality of first cells (203-205) connected to the pouch battery (202) in series (Par 0063-0064), the plurality of first cells (203-205) are sequentially connected in series or being alternately connected in series (Par 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 2014/0127549 A1) in view of Yamauchi et al. (US 2012/0223677 A1).
In regards to claim 3, Roh discloses, in figure 4, the battery system according to claim 1, wherein the series circuit comprises a plurality of first cells (203-205) connected to the pouch battery (202) in series (Par 0063), but does not disclose the plurality of first cells are connected in parallel to form a battery pack to be connected to the pouch battery in series.
However, Yamauchi discloses, in figure 2, the plurality of first cells (310) are connected in parallel to form a battery pack (Par 0041) to be connected to the pouch battery in series (202-205 as discussed in Roh).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roh to incorporate the teachings of Yamauchi by including the plurality of first cells are connected in parallel to form a battery pack to be connected to the pouch battery in series in order to provide a battery system of flexibly responding to requirements for any scale of system constructions (Yamauchi; Par 0007).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 2014/0127549 A1) in view of Han et al. (US 2014/0227567 A1).
In regards to claim 4, Roh disclose the battery system according to claim 1, but does not disclose wherein the first cell further comprises a housing, a core accommodated in the housing, a cover plate encapsulating the housing, an inner electrode terminal located at an inner side of the cover plate, and an outer electrode terminal located at an outer side of the cover plate, the inner electrode terminal is electrically connected to the core, and the current interrupt device is disposed on the cover plate 2 4862-4882-3593, v.2Application No.: 16/954,129Docket No.: 37117.04154 and electrically connected to the outer electrode terminal and the inner electrode terminal respectively.
However, Han discloses, in figure 1, the battery system according to claim 1, wherein the first cell (first cell 101 of first module terminal 72 at terminal 21; Par 0047) further comprises a housing (Fig. 2; 15), a core (Fig. 3; 10, 11, 12) accommodated in the housing (15; Par 0049), a cover plate (20) encapsulating the housing (15; Par 0049), an inner electrode terminal (Fig. 3; 10) located at an inner side of the cover plate (20; Par 0050), and an outer electrode terminal (21, 22) located at an outer side of the cover plate (20; Par 0049), the inner electrode terminal (Fig. 3; 10) is electrically connected to the core (Par 0050-0052), and the current interrupt device (Fig. 7, 150) is disposed on the cover plate2 4834-7733-4752, v.1and electrically connected to the outer electrode terminal and the inner electrode terminal respectively (Par 0088-0089).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roh to incorporate the teachings of Han by including wherein the first cell further comprises a housing, a core accommodated in the housing, a cover plate encapsulating the housing, an inner electrode terminal located at an inner side of the cover plate, and an outer electrode terminal located at an outer side of the cover plate, the inner electrode terminal is electrically connected to the core, and the current interrupt device is disposed on the cover plate 2 4862-4882-3593, v.2Application No.: 16/954,129Docket No.: 37117.04154 and electrically connected to the outer electrode terminal and the inner electrode terminal respectively in order to prevent moisture from being condensed on a surface of the short circuit member (or to reduce the amount of moisture that condenses on a surface of the short circuit member) (Han; Par 0011).
In regards to claim 5, Roh in view of Han disclose the battery system according to claim 4. Han further discloses, in figure 1, wherein the housing (15) is one of an aluminium shell (Par 0054), a steel shell, and a plastic housing, and a thickness of the housing is 0.4 mm to 1.5 mm.
Roh in view of Han discloses the claimed invention except for a thickness of the housing is 0.4mm to 1.5mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the housing of 0.4mm to 1.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roh to incorporate the teachings of Han by including a thickness of the housing is 0.4mm to 1.5mm in order to prevent moisture from being condensed on a surface of the short circuit member (or to reduce the amount of moisture that condenses on a surface of the short circuit member) (Han; Par 0011).
In regards to claim 6, Roh in view of Han disclose the battery system according to claim 5. Han further discloses, in figure 7, wherein the current interrupt device (150) comprises a score member (152) and a flipping member (151), the score member (152) is electrically connected to the inner electrode terminal (Fig. 3; negative electrode 11; See Par 0088) and the flipping member (151) is electrically connected to the score member (152) and the outer electrode terminal (Fig. 3; 21) respectively and is in gas communication with an inside of the first cell (Par 0088-0089). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roh to incorporate the teachings of Han by including wherein the current interrupt device comprises a score member and a flipping member, the score member is electrically connected to the inner electrode terminal, and the flipping member is electrically connected to the score member and the outer electrode terminal respectively and is in gas communication with an inside of the first cell in order to prevent moisture from being condensed on a surface of the short circuit member (or to reduce the amount of moisture that condenses on a surface of the short circuit member) (Han; Par 0011).
Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/               Examiner, Art Unit 2842                 
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842